

113 HR 3213 IH: Anti-Self-Destruction Act
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3213IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2013Mr. Grayson introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLMaking appropriations for all departments and agencies of the Federal Government for fiscal year 2014, and for other purposes.1.Short titleThis Act may be cited as the Anti-Self-Destruction Act or the Fiscal Sanity Act of 2013.2.Continuing appropriations for fiscal year 2014There is hereby appropriated for fiscal year 2014—(1)for each project or activity for which budget authority was provided in the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), an amount equal to the budget authority provided in such Act, as reduced pursuant to the Presidential sequestration order dated March 1, 2013, to remain available for a comparable period of availability; and(2)for entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2013, and for activities under the Food and Nutrition Act of 2008, such amounts as may be necessary to maintain program levels under current law.3.Nonapplicability of debt ceiling through calendar year 2014Section 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending on December 31, 2014.